John A. Fogleman, Justice, concurring. I agree with the majority opinion except as to the disposition of appellant’s contention that the trial court erred in holding that it did not have jurisdiction of the action for a foreclosure sale. The majority relies upon payment of the mortgage debt as determined by the foreclosure decree. The chancellor did not make a finding that the decree was satisfied by payment, although he said that a docket notation by the clerk that the amount had been paid to appellant’s attorney was of considerable significance. Payment seems rather doubtful to me because the attorney who purportedly made the payment on behalf of appellees testified that the money paid was returned to him by the attorney for appellant to whom it was paid. On the other hand, the record clearly sustains the finding of the chancellor that the foreclosure decree was barred by the 10-year statute of limitations. See Ark. Stat. Ann. § 37-212 and § 29-601 (Repl. 1962). Proceedings under such a decree are barred after 10 years. Ford v. Harrison, 69 Ark. 205, 62 S. W. 59, 86 Am. St. R. 192; Hughes, Arkansas Mortgages, § 418. Appellee argues that the statutory bar is inoperative because the chancery court, in its foreclosure decree, retained jurisdiction of the foreclosure proceedings. I do not agree with this contention. In Morehead v. Niven, 222 Ark. 116, 257 S. W. 2d 361, we said that such a retention of jurisdiction meant only that the parties might go into that suit for further relief within apt time. “Apt time” means to me within the period allowed by the applicable statute of limitations, unless laches shall operate as a bar at an earlier date.